Citation Nr: 1525727	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to July 1946.  He also served in the Rhode Island National Guard from September 1949 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed a heart condition while training with the Rhode Island Air National Guard at a field training site at Eglin Air Force Base in Florida during the summer of 1970.  He stated he was flown home for further testing at a VA hospital in Providence, Rhode Island.  The Veteran maintained that the onset of his heart condition and hypertension occurred during a period of active duty or active duty for training.  As noted above, the Veteran served on active duty from April 1945 to July 1946.  He also has a 36-year history of service with the Air National Guard of Rhode Island.  

As an initial matter, the Veteran's complete service personnel records, verifying his period(s) of service in the Rhode Island Air National Guard are not part of the claims file.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  Only official service department records can establish if and when an individual was serving on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c) . Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  On remand, the Veteran's service personnel records for his period of service in the Rhode Island Air National Guard should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's available service personnel records related to his service with the Rhode Island Air National Guard for the period from September 1949 to September 1985.  Verify the dates and type of service (e.g., active duty, ACDUTRA, INACDUTRA) for this period.  If this information is unavailable, all efforts to obtain it should be documented in a memorandum placed in the claims file.

2.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




